OLIVER, Judge
(dissenting).
The indictment in this case charged the defendant with entering a pay-telephone booth “with the intent to commit the felony of larceny,” and that after doing so he committed third degree burglary by breaking the coin receptacle, “all in Violation of Section 39-904 and 39-902 of Tennessee Code annotated.”
Thus, this indictment charged both an attempt to commit larceny and third degree burglary in the same count, presumably in reliance upon Fox v. State, 214 Tenn. 694, 383 S.W.2d 25, in'which our Supreme Court held that if one lawfully enters a public pay-telephone booth and therein breaks into and burglarizes the coin receptacle he is guilty of third degree burglary. However, Fox does not help to resolve the presiding question presented by this record.
*356The insurmountable difficulty in this case is that the verdict of the jury is in the alternative or disjunctive, in that the jury reported that they found the defendant guilty “of attempt to commit burglary or larceny.” And the jury did not change that verdict. Although the court undertook to change the jury’s verdict by stating that as he understood it, the jury found the defendant guilty of “attempt to commit burglary, and you sentence him to a maximum of five years in the State Penitentiary,” the jury foreman only replied, “One to five.” The court thereupon pronounced sentence:
“WILLIAM R. PHILLIPS, on the Jury’s finding of guilty of attempt to commit burglary, the Court sentences you to a minimum of one year and a maximum of five years in the State Penitentitary.”
The court was without any authority to undertake to change the jury’s verdict in that manner, and what the court said could not and did not have that effect.
The trial court should have sent the jury back to the jury room with directions to amend their verdict and put it in proper form. State ex rel. Myers v. Brown, 209 Tenn. 141, 351 S.W.2d 385; Riley v. State, 189 Tenn. 697, 227 S.W.2d 32; George v. Belk, 101 Tenn. 625, 49 S.W. 748. What the Court said in George v. Belk is quoted approvingly and reaffirmed in Riley v. State and State ex rel. Myers v. Brown, supra:
“ The Court has the power, and it is his duty, when a jury offers to return an informal or insufficient verdict, to send them back to the jury room with directions to amend it and put it in proper form. And the jury may, at any time before their discharge, *357amend their verdict, under direction of the Court, so as to conform to the law.’ ”
Clearly, the court should have followed that procedure, and if that course had been adopted the situation presented by this record, in which the trial judge improperly undertook to amend the jury’s verdict instead of directing the jury to do so, would have been avoided.
Moreover, the judgment entered on the Minutes of the court recites the same thing; that is, that the jury found the defendant guilty “of an attempt to commit burglary or larceny,” and the court sentenced the defendant “for his said crime.”
So, it clearly appears that the verdict of the jury was in the disjunctive or alternative, finding the defendant guilty of one or the other of two separate offenses, viz.: “attempt to commit larceny” or “attempt to commit burglary.” Which of these crimes was the defendant convicted of? It was not for the trial court to determine and say; this was the jury’s responsibility and duty and prerogative, under proper instructions.
In Baldwin v. State, 213 Tenn. 49, 372 S.W.2d 188, our Supreme Court held that where two or more offenses are charged in the same indictment, the verdict must be worded so as to indicate of which offense the defendant is guilty, and that a verdict in the alternative or disjunctive, as here, is invalid; and, moreover that Interstate Life & Accident Ins. Co. v. Gann, 196 Tenn. 422, 268 S.W.2d 336, 44 A.L.R.2d 1230 could not be applied to cure the error.
It is fully recognized, of course, that as a general rule an appellate court reviews only questions presented for *358determination in the trial court. Lawler v. McCanless, 220 Tenn. 342, 417 S.W.2d 548; and that errors to which no objections were made and exceptions taken in the trial court cannot be raised for the first time on appeal. Troxell v. State, 179 Tenn. 384, 166 S.W.2d 777; Webb v. State, 173 Tenn. 518, 121 S.W.2d 550; Blackwood v. State, 204 Tenn. 682, 325 S.W.2d 262.
However, it has also long been the settled law of this State that the appellate court may and should, on its own motion, correct manifest errors which invalidate the judgment of the trial court. First National Bank of Elgin, Ill. v. Russell, 124 Tenn. 618, 139 S.W. 734; Bryan v. Norfolk & Western Ry. Co., 119 Tenn. 349, 104 S.W. 523; Medic Ambulance Service, Inc. v. McAdams, 216 Tenn. 304, 392 S.W.2d 103; Carter v. Jett, 51 Tenn.App. 560, 370 S.W.2d 576; Bedford County v. Roseborough, 20 Tenn.App. 35, 95 S.W.2d 61. In Baldwin v. State, 213 Tenn. 49, 372 S.W.2d 188, an opinion written by our present Chief Justice, the Court said:
“The form of the verdict was not objected to at the trial nor was it assigned as error on this appeal. However, we think that the nature of the error brings this case within the decision of First National Bank of Elgin, Ill. v. Russell, 124 Term. 618, 139 S.W. 734 (1911), where this Court said:
Tt is well settled, however, under our practice, that when necessary to meet the ends of justice, this court has the right to notice, and will notice, errors of the lower court, and, when the error is very plain, will correct it of its own motion.’ (Emphasis ours.)”
*359For these reasons, I am unable to agree with the majority opinion and must respectfully dissent in this case.